Title: To Benjamin Franklin from Campomanes, 26 July 1784
From: Campomanes, Pedro Rodríguez, conde de
To: Franklin, Benjamin



Dear Sir
Madrid, July 26, 1784

I received the collection of miscellaneous published works by Your Excellency along with your esteemed letter of June 5 and the advice to emigrants to the United States of America: all by the hand of my friend Mr. Carmichael.
The various writings, published at different times, reveal a statesman full of foresight and vigilance for the good of his country amid the varied conjunctures, presented by the political factions and the different systems of government; shining throughout with an ardent desire for the common good, founded on political principles and calculations, carried to the highest possible degree of demonstration permitted by the vicissitudes and inconstancy of the systems adopted for the government of men.
The long train of these political reflections manifest the solidity and constancy of your principles; whether regarding the colonies of America when they were united with the metropole, or when forming thereafter an independent state.
In both situations, Your Excellency directed your efforts to

the common good without flinching or going to those extremes, which affect weak souls during a crisis as long and delicate as that which we have seen for the formation of a new state, composed of thirteen provinces with different constitutions; and in spite of this wisely united by a bond strong and beneficial to each.
Nature, which Your Excellency has studied in your continual meditations, seems to owe to you the deciphering of phenomena that earlier sages had not managed to discern, while the great American philosopher Franklin not only discovers them but also suggests practical methods by which people may protect themselves against the inconveniences that beset them before your investigations.
The sincerity, with which Your Excellency in your Aviso dissuades emigrants from crossing over to the colonies, where they will not be welcome, is a consequence of your love for all humanity, and of the candor characteristic of a good man, true philosopher and excellent patriot.
Your Excellency extends this same kindness to Spain in your two assertions in support of the honor that is due to labor, and against the entailment of property.
The first is now found canonized among us by the recent law, of which a copy is enclosed, declaring the honor that must be given to all kinds of artisans, who are made eligible for the municipal offices of the republic: laborers were always honored and favored by our laws.
As to what regards entailments, I refer you to what I wrote in the year 1765 at the end of my treatise on Amortiiación, in

which I think I have demonstrated that this regulation should be preceded by another, which is awaiting legislation. I also add that there is in my opinion some disparity of circumstances between the monarchical and the democratic constitution, and between states of ancient and new foundation in this respect.
I would with the greatest pleasure extend these reflections if the pressure of time would permit: although I do not consider it necessary given Your Excellency’s penetration and perspicacity.
The honorable notice that the Philosophical Society of Philadelphia has taken of me, in naming me on January 16 to be one of their members,
 places on me the agreeable obligation to demonstrate my gratitude through Your Excellency as its worthy President.
Eager to reciprocate in some manner this generous courtesy, I proposed to the Royal Academy of History, of which I am the Director, to add Your Excellency to their organization as an honorary member. To this the assembly assented immediately and gladly by universal acclamation; glorying to have on its roll the name of a gentleman so distinguished in letters, and who played the role of prime mover in one of the most memorable revolutions of our time.
With such just motives I offer myself affectionately and cordially to Your Excellency’s service, praying that God may preserve your Life for many years.
Your attentive servant kisses Your Excellency’s hand

El Conde de Campománes


P.S.
May Your Excellency excuse my delay in responding and the hand of a secretary: both stem from the multitude of my

occupations. Nothing will prevent my being ever Your Excellency’s passionate admirer yearning to prove himself worthy

Sr. Dr. Benjamin Franklin


